 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTOINE DESHAWN BARNES,                             Case No. 1:20-cv-00390-SAB

12                   Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                         ORDER DIRECTING PAYMENT
14   HANFORD SUPERIOR COURT JUDGE, et                    OF INMATE FILING FEE BY KINGS
     al.,                                                COUNTY JAIL
15
                     Defendants.                         (ECF No. 9)
16

17

18          Antoine Deshawn Barnes (“Plaintiff”) is appearing pro se in this civil rights action

19 pursuant to 42 U.S.C. § 1983. Plaintiff has requested leave to proceed in forma pauperis
20 pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required by § 1915(a) and

21 accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is obligated to

22 pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is

23 obligated to make monthly payments in the amount of twenty percent of the preceding month’s

24 income credited to plaintiff’s trust account. The Kings County Jail is required to send to the

25 Clerk of the Court payments from Plaintiff’s account each time the amount in the account

26 exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27          In accordance with the above and good cause appearing therefore, IT IS HEREBY

28 ORDERED that:


                                                     1
 1                  1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 2                  2.   The Kings County Sheriff or his designee shall collect payments from

 3 Plaintiff’s jail trust account in an amount equal to twenty per cent (20%) of the preceding

 4 month’s income credited to the detainee’s trust account and shall forward those payments to the

 5 Clerk of the Court each time the amount in the account exceeds $10.00, in accordance with 28

 6 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk of the

 7 Court. The payments shall be clearly identified by the name and number assigned to this action;

 8                  3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 9 Plaintiff’s in forma pauperis application on the Kings County Jail;

10                  4. The Clerk of the Court is directed to serve a copy of this order on the Financial

11 Department, U.S. District Court, Eastern District of California, Sacramento Division; and

12                  5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit

13 a certified copy of his jail trust account statement for the six-month period immediately

14 preceding the filing of the complaint, if Plaintiff has not already done so.

15
     IT IS SO ORDERED.
16

17 Dated:      March 30, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                      2
